DETAILED ACTION
The amendment filed 3/2/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
In regard to claim 9, applicant argues that neither Kulkarni et al. ‘395 nor Kulkarni et al. ‘203 disclose or suggest the claimed combination as including a test time of less than about one hour.  While the examiner agrees that neither reference explicitly discloses a test time of about one hour, both references also do not disclose any test time and inherently some test time must be chosen.  As would be well known to one of ordinary skill in the art, a test time of less than about one hour is considered obvious since providing such a test time would provide efficient results for quicker wellbore risk assessment and mitigation (as being part of a method to determine such, e.g. as in Kulkarni et al. ‘395, paragraph 12) and therefore claim 9 remains rejected.
In regard to claim 13, applicant argues that the combination of references including Kulkarni ‘203, Gonzalez et al. Kulkarni et al. ‘395, and Kulkarni ‘772 do not teach or suggest the combination of features including wherein the one or more rheological parameters are measured by the amplitude oscillation after hot-rolling the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (2016/0138395) in view of Kulkarni et al. (US 9,513,203).  Kulkarni et al. ‘395 disclose a method comprising: measuring at least one viscoelastic property of a drilling fluid disposed in a wellbore (paragraph 23, as applicable to the system as in fig 3); establishing at least one correlation between the measured at least one viscoelastic property and at least one sagging rate (paragraphs 27, 41, as integrating into .
Kulkarni et al. ‘203 teach linear curve fitting (as in fig 1) for determining correlations between sag parameters.  It would have been obvious to one of ordinary skill in the art before the time of filing to use linear curve fitting, as taught in ‘203, with the methods of Kulkarni et al. ‘395 in order to provide a data fit which can be used to make predictions between the correlated data points.  Neither Kulkarni et al. ‘395 or Kulkarni et al. ‘203 teach specifying a test time that is less than about one hour.  However, it is considered obvious to one of ordinary skill to perform the prediction in .

Claims 13, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. ‘395 in view of Gonzalez et al. (US 2017/0038491), Kulkarni et al. (US 9,513,203) and Kulkarni et al. (US 2014/0202772).  Kulkarni et al. ‘395 discloses all the limitations of these claims, as similarly applied to claims 9 and 12 above, and including that the static aging results are correlated with the measured rheological properties (as incorporated by the computational model, paragraph 41), guiding fluid treatment of the drilling fluid based on the predicted sagging tendency of the drilling fluid (paragraphs 19-21), adding at least one additive into the wellbore (paragraph 20, “modifying wellbore fluid properties” would include components such as additives as in paragraph 15 since density at least is fluid property of concern as in paragraph 2) to guide the fluid treatment; wherein the at least one additive comprises at least one emulsifier, at least one rheological modifier, or at least one wetting agent (paragraph 15), but does not disclose that the measurements are performed by amplitude oscillation, that the predicting comprises linear curve fitting, that the test time is less than about one hour, or that the parameters are measured after hot-rolling and before static aging.  
Gonzalez et al. disclose methods for measuring fluid properties including measuring one or more rheological properties of a drilling fluid by amplitude oscillation (abstract, paragraph 53).  Therefore it would have been obvious to one of ordinary skill before the time of filing to modify the teachings of Kulkarni et al. ‘395 to include 
Kulkarni et al. ‘203 teach linear curve fitting (as in fig 1) for determining correlations between sag parameters.  It would have been obvious to one of ordinary skill in the art before the time of filing to use linear curve fitting, as taught in ‘203, with the methods of Kulkarni et al. ‘395 in order to provide a data fit which can be used to make predictions between the correlated data points.  Neither Kulkarni et al. ‘395, Gonzalez et al. or Kulkarni et al. ‘203 teach specifying a test time that is less than about one hour or that the parameters are measured after hot-rolling and before static aging.  However, it is considered obvious to one of ordinary skill to perform the prediction in less than one hour in order to promptly receive results for quicker wellbore risk mitigation.
Kulkarni et al. ‘772 disclose drilling fluid measurements that are performed after hot-rolling and before static aging (paragraph 171).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the method of Kulkarni et al. ‘395 as modified by Gonzalez et al. and Kulkarni et al. ‘203, with the additional teachings of Kulkarni et al. ‘772 of measurement in between hot-pressing and static aging in order to provide the measurements on a homogenized fluid sample (as hot-.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. ‘395 in view of Gonzalez et al. and Kulkarni et al. ‘203 and Kulkarni ‘772 as applied to claim 13 above, and further in view of Panamarathupalayam (US 2017/0198189).  Kulkarni et al. ‘395, Gonzalez et al., Kulkarni et al. ‘203 and Kulkarni ‘772 disclose all the limitations of these claims, as applied to claim 13 above except for specifying static aging results.  Panamarathupalayam disclose static aging results comprising three and seven day results (table 4).  It would have been obvious to one of ordinary skill in the art before the time of filing to perform the static aging in three or seven days results in order to provide the results as standard test lengths in order to compare with other static aging results, as known in the art.

Allowable Subject Matter
Claims 1, and 3-7 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
3/7/2022